Fairchild, C. J.
The judgment rendered by the court below must be affirmed. The evidence sustains the findings, and we find no grounds on which to base the complaints presented by appellant. There are efforts on appellant’s part, disclosed in the record, showing proceedings calculated to delay the final settlement of the estate and apparently to furnish excuses for this appeal, but we are constrained to regard this as a frivolous appeal, prompted by motives not usually found moving attorneys where seriousness and good faith on the part of the appellant prevail. The circumstances strongly speak of pique and irritation creating a disposition to annoy the executor in the administration of the affairs of the estate because the executor used his authority properly in selecting an attorney to advise him in the administration of the affairs instead of permitting one of the heirs to control the matter.
The rulings of the county court in this matter were in favor of the respondent on all important and material details, and from the judgment entered accordingly this appeal has been brought to this court. The matter was heard, and the record and the testimony then presented before Judge Hanson required the findings made and the judgment rendered.
By the Court. — Judgment appealed from is affirmed, with double costs under sec. 251.23 (3), Stats.